  8:19-cv-00466-BCB-MDN Doc # 22 Filed: 05/14/20 Page 1 of 2 - Page ID # 439



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BROTHERHOOD OF MAINTENANCE OF
WAY EMPLOYES DIVISION/IBT,

                        Plaintiff,                                      8:19-CV-466

        vs.
                                                                           ORDER
UNION PACIFIC RAILROAD COMPANY,

                        Defendant.


       This matter is before the Court on the Defendant’s Motion to Dismiss, Transfer, or Stay.

Filing 11. Defendant argues the Court should dismiss this case, see Filing 12 at 7-14, or,

alternatively, stay it or transfer it the United States District Court for the District of Columbia for

efficient, uniform, and comprehensive disposition in conjunction with a nearly identical case filed

there. See Filing 12 at 15-20. Plaintiff opposes dismissal and argues this Court is the appropriate

venue for this case to proceed without a stay. See Filing 17.

       Having considered the parties’ briefing, the Court will set a video conference hearing for

oral argument on Defendant’s motion. The Court wishes to hear argument on the question of

whether the case should be dismissed. Further, the Court wishes to hear argument on the issue of

whether transferring this case to the United States District Court for the District of Columbia is

permissible under 28 U.S.C. § 1404(a). A defendant’s consent to or waiver of personal jurisdiction

and proper venue cannot be the basis for transfer. See Hoffman v. Blaski, 363 U.S. 335, 343, 80 S.

Ct. 1084, 1089, 4 L. Ed. 2d 1254 (1960). Specifically, the Court wishes to hear argument and

receive evidence as to whether the United States District Court for the District of Columbia has

personal jurisdiction over Defendant, whether general or specific, or is the proper venue under 28

U.S.C. § 1391.
  8:19-cv-00466-BCB-MDN Doc # 22 Filed: 05/14/20 Page 2 of 2 - Page ID # 440



       To further assist the Court with this matter, the parties are ordered to submit supplemental

briefing and supporting evidence, which the Court can properly consider related to a motion for

transfer. See Sitzer v. Nat’l Ass’n of Realtors, No. 4:19-CV-00332-SRB, 2019 WL 3892873, at *1

(W.D. Mo. Aug. 19, 2019) (“[W]hen reviewing a motion to transfer, a court may consider evidence

outside of the pleadings but must draw all reasonable inferences and resolve factual conflicts in

favor of the non-moving party.” (quoting Thompson v. Titus Transp., LP, No. 11-CV-1338-EFM-

KMH, 2012 WL 5933075, at *3 (D. Kan. Nov. 27, 2012))). Defendant shall submit a supplemental

brief and file any relevant evidence supporting its motion on or before May 22, 2020. Plaintiff

shall respond with a brief and file any relevant evidence on or before May 29, 2020. Each brief is

limited to ten double-spaced pages. The video conference hearing date and time will be set by

separate text order. Due to the COVID-19 pandemic, the parties or their representatives are not

allowed to appear in person.


       Dated this 14th day of May, 2020.

                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
